Citation Nr: 0913431	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased, compensable evaluation for 
the service-connected bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  




REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1964 and November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  


FINDINGS OF FACTS

1.  The service-connected bilateral hearing loss currently is 
not shown to be productive of no more than a Level I hearing 
acuity level in either ear. 

2.  The service-connected (bilateral) tinnitus currently is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased, 
compensable evaluation for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 
4.86, including Diagnostic Code 6100 (2008).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the service-connected 
bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 
F. 3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Examinations have 
been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letters 
in March 2005, May 2005, and June 2008 provided pertinent 
notice and development information.  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  


Entitlement to a compensable rating for bilateral hearing 
loss

Service connection was granted for bilateral hearing loss in 
a December 2002 rating action.  A no percent evaluation was 
assigned for bilateral hearing loss, effective in July 2002.  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the statement of the case.  

The March 2005 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were 30, 35, 45, and 45, in the 
right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 25, 50, 
65, and 70, in the left ear, respectively.  

The average puretone threshold for the right ear was 39 
decibels and 53 decibels in the left ear.  The controlled 
speech discrimination tests were 100 percent in the right ear 
and 98 percent in the left ear.  

At the VA examination in December 2007, the puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were 25, 45, 50, and 50, in the right ear, 
respectively, and 25, 55, 65, and 70, in the left ear, 
respectively.  

The average puretone threshold for the right ear was 42.5 
decibels and 53.75 decibels in the left ear.  The controlled 
speech discrimination test was 96 percent in each ear.  

The VA examinations test results would yield numeric 
designation, which equate to Level I hearing loss in each ear 
using Table VI.  This results in a noncompensable rating.  
Therefore, a compensable rating is not warranted.  

The "assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than no percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  

He has not presented argument or evidence of significant 
employment impairment secondary to hearing loss, nor is it 
shown that the defective hearing is such as to require 
special accommodations or special treatment.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for increase. 



Entitlement to the assignment of a higher disability rating 
for bilateral tinnitus, initially evaluated as 10 percent 
disabling

The Veteran requested a higher evaluation for tinnitus.  The 
representative specifically contends that a 10 percent 
evaluation is warranted for each ear.  The RO denied the 
Veteran's request because under Diagnostic Code 6260, there 
is no provision for assignment of a separate 10 percent 
schedular evaluation for tinnitus of each ear.  The Veteran 
appealed that decision to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  

VA appealed this decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  

In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Further, there is no assertion or showing that the disability 
causes such impact on employment or other impairment such as 
to indicate that extraschedular criteria should be applied.  
See 38 C.F.R. § 3.321.  



ORDER

An increased, compensable evaluation for the service-
connected bilateral hearing loss is denied.

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


